misconduct, WCSD re-assigned•him to Silver Lake Elementary School
                (SLES). In November 2009, respondents Loretta Thomas, SLES principal,
                and Maryanne Robinson, SLES Coordinator and Director, worked with
                Davis to address Davis' failure to implement teaching strategies from his
                supervisors. As a result, SLES placed him on a Track III focused
                Professional Assistance Plan (Track 111). 2 He remained on Track III until
                February 2011.
                            In November 2011, Davis filed a complaint against WCSD
                alleging conspiracy, intentional interference with contractual relations,
                abuse of process, negligence, and violation of his First Amendment and
                due process rights. WCSD filed a special motion to dismiss under
                Nevada's anti-SLAPP statutes, NRS 41.650 and NRS 41.660. The district
                court entered an order granting WCSD's motion, dismissing all five of
                Davis' claims.
                            Davis now appeals, arguing that: (1) Nevada's anti-SLAPP
                statutes violate the separation of powers clause and the supremacy clause;
                (2) the district court erred in granting WCSD's special motion to dismiss
                because WCSD did not meet its burden to show that its communications
                regarding Davis were in good faith and in furtherance of the right to
                petition, and (3) even if WCSD met its burden, the district court should
                have denied the motion because Davis demonstrated a genuine issue of
                material fact for his five claims.




                      Track III is a program where other teachers provide assistance to
                improve one's performance.



SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 1.947A
                   Nevada's anti-SLAPP statutes are constitutional
                                We review the constitutionality of a statute de novo. Silvar v.
                   Eighth Judicial Dist. Court, 122 Nev. 289, 292, 129 P.3d 682, 684 (2006).
                   "Statutes are presumed to be valid, and the challenger bears the burden of
                   showing that a statute is unconstitutional."        Id.   Further, we will not
                   overturn precedent 'absent compelling reasons for so doing'"           Armenta-
                   Carpio v. State, 129 Nev. „ 306 P.3d 395, 398 (2013) (quoting Miller
                   v. Burk, 124 Nev. 579, 597, 188 P.3d 1112, 1124 (2008)). It must be more
                   than a mere disagreement, such that departing from the doctrine of stare
                   decisis "is necessary to avoid the perpetuation of error."     Stocks v. Stocks,
                   64 Nev. 431, 438, 183 P.2d 617, 620 (1947) (internal quotations omitted);
                   see also Miller, 124 Nev. at 597, 118 P.3d at 1124 ("Mere disagreement
                   does not suffice.").
                         Nevada's anti-SLAPP statutes do not violate the separation of powers
                         clause
                                Davis argues that NRS 41.650 violates the separation of
                   powers doctrine because it interferes with discovery in a civil case by
                   undermining the judicial procedural mechanisms of summary judgment.
                   We disagree.
                                The Nevada Constitution divided the government• into the
                   Legislative, the Executive and the Judicial. Berkson v. LePome, 126 Nev.
                              245 P.3d 560, 564 (2010) (citing Article 3, Section 1(1) of the
                   Nevada Constitution). "[N]o persons charged with the exercise of powers
                   properly belonging to one of these departments shall exercise any
                   functions, appertaining to either of the others . . . ." Nev. Const. art. 3, § 1.
                   The legislature violates the separation of powers clause if it "enact[s] a
                   procedural statute that conflicts with a pre-existing procedural rule." at
                        245 P.3d at 565 (internal quotations omitted). Further, a statute is
SUPREME COURT
       OF
    NEVADA
                                                           3
(0) 1947A atlitm
                 unconstitutional if it "interferes with the judiciary's authority to manage
                 the litigation process and [the] court's ability to provide finality through
                 the resolution of a matter on appeal."       Id. at , 245 P.3d at 566
                 (concluding that NRS 11.340 was unconstitutional because it acts to
                 "prolong previously resolved cases, resulting in unnecessary expenses for
                 adverse parties and the diversion of time and scarce judicial resources
                 away from undecided cases").
                             Nevada's anti-SLAPP statutes, NRS 41.635-41.670, grant
                 immunity to good faith communications that are "in furtherance of the
                 right to petition." NRS 41.650. These statutes allow a party to file a
                 special motion to dismiss, which the district court treats as a motion for
                 summary judgment. NRS 41.660(2)-(3) (requiring the moving party make
                 a threshold showing, then the burden shifts to the nonmoving party to
                 show by clear and convincing evidence a probability of prevailing on the
                 claim).
                             We conclude that Nevada's anti-SLAPP statutes do not
                 interfere with the judicial branch. Unlike in Berkson, Nevada's anti-
                 SLAPP statutes actually assist the judiciary in managing cases by
                 providing a vehicle to dismiss meritless claims. These statutes aid the
                 judiciary by conserving judicial resources, saving the parties from
                 incurring unnecessary expenses, and preventing the parties from
                 prolonging meritless cases. Thus, Nevada's anti-SLAPP statutes do not
                 violate the separation of powers clause.
                       Nevada's anti-SLAPP statutes do not violate the supremacy clause
                             Davis argues that this court should reconsider its decision in
                 John u. Douglas County School District, 125 Nev. 746, 219 P.3d 1276
                 (2009), and conclude that Nevada's anti-SLAPP statutes violate the

SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                supremacy clause. We disagree and decline to overturn our holding in
                John.
                            Nevada's anti-SLAPP statutes provide that "[a] person who
                engages in a good faith communication in furtherance of the right to
                petition. . . is immune from any civil action for claims based upon the
                communication." NRS 41.650. NRS 41.637(2) defines "good faith
                communication in furtherance of the right to petition" as "[c]ommunication
                of information or a complaint to. . . a political subdivision of this state,
                regarding a matter reasonably of concern to the respective governmental
                entity." School districts are included in "political subdivision." NRS
                41.0305; see also John, 125 Nev. at 761, 219 P.3d at 1286. Thus, these
                statutes protect good faith communications made to the school district.
                John, 125 Nev. at 761, 219 P.3d at 1286.
                            "[Al state law that immunizes government conduct otherwise
                subject to suit under [42 U.S.C.] § 1983 is preempted, even where the
                federal civil rights litigation takes place in state court, because the
                application of the state immunity law would thwart the congressional
                remedy." Felder v. Casey, 487 U.S. 131, 139 (1988). However, we have
                distinguished Nevada's anti-SLAPP statutes from the statutes at issue in
                Felder and stated that Nevada's anti-SLAPP statutes do not afford
                absolute immunity from liability. John, 125 Nev. at 755, 219 P.3d at 1282.
                Instead, these statutes provide immunity only against meritless claims
                and "permit[] cases to proceed to discovery and trial after a nonmoving
                party makes an initial demonstration of merit."          Id.   The Nevada
                legislature intended these statutes to "filter[ ] unmeritorious claims in an




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A
                effort to protect citizens from costly retaliatory lawsuits arising from their
                right to free speech." 3 Id.
                             A statute that is applied to federal claims in state court will
                not violate the supremacy clause if the statute is neutral and procedural.
                Id. at 756-58, 219 P.3d at 1283-84. In John, we determined that Nevada's
                anti-SLAPP statutes were procedural in nature because "the statutes
                create a procedural mechanism to prevent wasteful and abusive litigation
                by requiring the plaintiff to make an initial showing of merit." 125 Nev. at
                758, 219 P.3d at 1284. Further, we held that the statutes are neutral in
                application because they "appl[y] to both state and federal substantive
                claims raised by either a plaintiffs complaint or a defendant's
                counterclaim" and only apply when "[good faith communication[s] in
                furtherance of the right to petition" are at issue.        Id. (quoting NRS
                41.637). Thus, we concluded that Nevada's anti-SLAPP statutes applied
                to federal claims in state court. Id. at 760, 219 P.3d at 1286.
                             However, a statute violates the supremacy clause if it defeats
                a federal right or frustrates a substantive right created by Congress.
                John, 125 Nev. at 758, 219 P.3d at 1284. We noted that the purposes of
                anti-SLAPP statutes are to (1) dismiss meritless claims before trial, and
                (2) protect a citizen's right to petition his government without
                repercussion. Id. at 755, 219 P.3d at 1282. Based on these purposes and
                the appellant's failure to show a genuine issue of material fact, we
                concluded in       John   that Nevada's anti-SLAPP statutes do not
                undermine[ ] or frustrate[ ] any federal substantive claims."      Id. at 760,

                      3 Further,
                              we have determined that these statutes can be used by a
                government agency. John, 125 Nev. at 760-61, 219 P.3d at 1286.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                219 P.3d at 1285-86 (noting that appellant "could have proceeded with his
                federal substantive claims had he shown a genuine issue of material fact").
                            We conclude that Nevada's anti-SLAPP statutes (1) are
                neutral and procedural, and (2) do not frustrate a substantive right. This
                is consistent with our holding in John.       Therefore, we conclude that
                Nevada's anti-SLAPP statutes do not violate the supremacy clause. 4
                The district court properly granted Davis' special motion to dismiss
                            "[T]he district court shall treat the special motion to dismiss
                as a motion for summary judgment, and its granting the motion is an
                adjudication upon the merits." John, 125 Nev. at 753, 219 P.3d at 1281.
                Therefore, this court reviews a district court's order granting an anti-
                SLAPP special motion to dismiss de novo. Id.
                      WCSD met its initial burden
                            Davis argues that WCSD failed to show good faith
                communication as required to invoke the protection of the anti-SLAPP
                statutes. Thus, Davis argues that the district court erred in finding that
                WCSD met its burden. We disagree.
                            "[W]hen a party moves for a special motion to dismiss . . . it
                bears the initial burden of production and persuasion." John, 125 Nev. at
                754, 219 P.3d at 1282. This burden requires the moving party to "make a
                threshold showing that the lawsuit is based on `[g]ood faith
                communication[s made] in furtherance of the right to petition' the



                      4 Further, Davis' argument that his federal claims are frustrated is
                meritless because he could have proceeded with these claims if he had
                shown a genuine issue of material fact on these claims. However, the
                district court found that he failed to meet this burden.



SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
                 government."      Id. (second alteration in original) (quoting NRS 41.650).
                 The moving party can meet its burden by showing that the
                 communications were made in the furtherance of an investigation.      Id. at
                 762, 219 P.3d at 1287 (concluding that production of documents showing
                 that the "communications to or by the school district [were] in the context
                 of various investigations" was enough to shift the burden of production to
                 the plaintiff).
                               WCSD provided the district court with evidence to show that
                 its statements were protected under Nevada's anti-SLAPP statute: (1) the
                 Collective Bargaining Agreement between Washoe Education Association
                 and WCSD, and the WCSD policies and regulations showing that the
                 school district and employees were required to participate in the
                 investigation; (2) a 2007 letter of admonition stating that an investigation
                 revealed Davis made inappropriate sexual comments to fellow teachers;
                 (3) a 2007 e-mail from Parks to Davis showing that Davis attempted to
                 make a sexual harassment complaint about Edwards during the same
                 time period of the school's sexual harassment investigation of him,
                 however Davis never formally filed a written complaint; (4) a 2008 letter of
                 admonition and intention to suspend stating that the investigation
                 revealed that Davis had inappropriately touched students; (5) an amended
                 intent-to-suspend letter following Davis' appeal, stating that he would be
                 suspended for 10 days instead of 20 days and reiterating the inappropriate
                 sexual actions that the investigation revealed; and (6) affidavits from
                 Parks, Christiansen, Edwards, Cranmer, and Dugan, among others,
                 showing that their investigations and statements regarding Davis were
                 based on the reasonable safety concerns of each individual and the



SUPREME COURT
      OF
    NEVADA
                                                        8
(0) 1947A 4e49
                district, were made in good faith and without malice, and were not made
                with the intent to harm or harass Davis.
                            The district court found that "[WCSD'si communications were
                all made in the context of various investigations and evaluations of
                [Davis]." Further, the district court noted that the communications
                regarding Davis' conduct as a teacher "were of reasonable concern to
                [WCSD] because they addressed the school environment as it applied to
                staff and students and they impacted [WCSD's] potential legal liability.'
                (alterations in original) (quoting John, 125 Nev. at 762, 219 P.3d at 1287).
                The district court found that the statements qualified as good faith
                communications because they were "aimed at procuring any
                government . . . action, result or outcome." (quoting NRS 41.637(1)).
                            We conclude that the district court properly found that WCSD
                met its burden. Like the school district in John, WCSD provided the
                district court with extensive documentation and evidence showing the
                statements were made for the purpose of an investigation by WCSD.
                Additionally, WCSD submitted affidavits that indicate good faith and are
                consistent with the other investigation documents. Therefore, we conclude
                that the district court did not err in finding that WCSD met its initial
                burden. 5


                      5We note, however, that the district court incorrectly relied on NRS
                41.637(1) when determining that the statements qualified as anti-SLAPP
                communications because NRS 41.637(2) would have been more
                appropriate pursuant to this court's analysis in John. However, this error
                was harmless because the district court would have come to the same
                result. See Sengel v. IGT, 116 Nev. 565, 570, 2 P.3d 258, 261 (2000)
                (affirming a district court decision that reached the right result, albeit for
                the wrong reasons).


SUPREME COURT
        OF
     NEVADA
                                                      9
(0) [947A
                         Davis failed to establish a genuine issue of material fact
                               Davis argues that even if this court concludes that WCSD met
                 its burden, the district court erred in granting the special motion to
                 dismiss because he pleaded sufficient facts in his complaint to create a
                 genuine issue of material fact. We disagree.
                               Once the moving party has met its burden of showing that
                 Nevada's anti-SLAPP statutes apply, the burden of production shifts to
                 the nonmoving party, who must demonstrate a genuine issue of material
                 fact.   John, 125 Nev. at 754, 219 P.3d at 1282. If the district court
                 determines that the nonmoving party has demonstrated a genuine issue of
                 material fact, the case will then proceed to discovery.    Id. However, if the
                 nonmoving party fails to establish a genuine issue of material fact, the
                 district court must dismiss the action. Id.; see also NRS 41.660(4) (noting
                 that "the dismissal operates as an adjudication upon the merits").
                               When responding to a special motion to dismiss, the
                 nonmoving party must provide evidence and may not merely present a
                 narrative disagreement with the moving party.          John, 125 Nev. at 762,
                 219 P.3d at 1287. In John, this court concluded that the plaintiffs
                 opposition to the defendant school district's special motion to dismiss (1)
                 did not establish a genuine issue of material fact and "merely disagreed in
                 narrative form with [the school district's] credible evidence," and (2) failed
                 to "provide[ ] any evidence that the communications were untruthful or
                 made with knowledge of falsehood."          Id.   Therefore, the district court
                 properly granted the school district's special motion to dismiss. Id. at 763,
                 219 P.3d at 1287.
                               Further, in order to meet its burden of production, the
                 nonmoving party must show that the communications were not a matter
                 of reasonable concern to the moving party.        Id. at 762, 219 P.3d at 1287.
SUPREME COURT
        OF
     NEVADA
                                                        10
(0) 1947A    e
                In John, the school district's communications were part of an investigation
                of a school security officer for unprofessional conduct. Id. at 750, 219 P.3d
                at 1279. This court concluded that "[t]he matters communicated to the
                [school district] were of reasonable concern to the district because they
                addressed the school environment as it applied to staff and students and
                they impacted the school district's potential legal liability." Id. at 762, 219
                P.3d at 1287. When the burden shifted to the security officer to establish
                a genuine issue of material fact, he failed to show that "the
                communications were not matters of reasonable concern to the school
                district."   Id.   Therefore, this court concluded that the district court
                properly granted the school district's special motion to dismiss. Id. at 762-
                63, 219 P.3d at 1287.
                             Davis has five claims that are the subject of his appeal: (1)
                Davis supports his conspiracy claim by arguing that the facts "create a
                reasonable inference of concerted action among [WCSD]", (2) he supports
                his intentional interference claim by arguing that the doctrine of equitable
                tolling applies, (3) he supports his abuse of process claim by arguing that
                WCSD "possessed an ulterior purpose" when investigating him, (4) he
                supports his negligence claim by arguing that the discretionary function
                immunity does not apply to WCSD, (5) he supports his First Amendment
                claim by arguing that his "expressive activity was of public concern" and
                his due process claim by arguing that the claim "survives under the
                conspiracy theory." The district court found that Davis failed to establish
                a genuine issue of material fact for any of his five claims.
                             We conclude the district court properly found that Davis failed
                to demonstrate a genuine issue of material fact for his claims. Davis



SUPREME COURT
        OF
     NEVADA
                                                       11
(0) 1947A
                merely presents narrative disagreements with WCSD. Therefore, the
                district court did not err in dismissing Davis' claims.
                             Accordingly, we ORDER the judgment of the district court
                AFFIRMED. 6




                                                                           ,   CA.
                                                    Gibbons


                                                                               J.




                                                    Hardesty


                                                    titA)k oz-52C-
                                                    Parraguirre


                                                                               J.



                                                                               J.




                                                    Saitta

                      6 Wehave considered Davis' remaining arguments and conclude they
                are without merit.



SUPREME COURT
        OF
     NEVADA
                                                      12
(0) 1947A
                 cc: Hon. Steven R. Kosach, District Judge
                      Second Judicial District Court Dept. 8
                      David Wasick, Settlement Judge
                      Jeffrey A Dickerson
                      Washoe County School District Legal Department
                      Washoe District Court Clerk




SUPREME Count
        OF
     NEVADA
                                                  13
(0) [947A    e